\DOO\]O\

10
ll

12
13
14
15
16
17
13
19
20
21
22
23
24
25

 

Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 1 of 5

Judicial Assignment: Hon. Robert S. Lasnik

UNI'I`ED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MAPLE LEAF HOUSING INVESTMENTS,

LLC, a Washingion limited liability Case NO- 2¢18-cv-01710-RSL
company,
sTIPULATEl) MoTloN ANI)
Plainciff, EPRQPQSED] oRl)ER FoR sTAY oF
LITIGATIoN PENDING
vs. ENVIRoNMENTAL INVESTIGATIoN

 

TEXACO DOWNSTREAM PROPERTIES Note on calendars March 26, 2019
Inc., a Delaware corporation,

Defendant.

 

 

Plaintiff Maple Leaf Housing Investments, LLC (“MLHI”) and defendant Texaco
Downstream Properties Inc. (“TDPI”) have reached an agreement that includes the following
components: (1) MLHI will file an Amended Complaint that does not allege the tort claims it
asserted against TDPI, but adds a claim for declaratory relief under the Washington Model
Toxics Control Act, Chapter 70.105D RCW, and the Uniform Declaratory Judgments Act,
Chapter 7.24 RCW; (2) an environmental investigation of MLHI’S property will be undertaken;

(3) the parties Will stay all litigation activities for 120 days in order to allow time to complete the

STIPULATED MOTION FOR STAY OF Veris Law Group PLLC

1 1809 Seventh Avenue, Suite 1400
LITIGATION Seatt|e, Washington 98101

Case N°~i 2:18'€V'01710'RSL TEL 206.829.9590 FAx 206.829.9245

 

klith

\DOO\IO\

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:18-cV-01710-RSL Document 29 Filed 03/26/19 Page 2 of 5

environmental investigation; and (4) the parties will move the Court to extend all litigation
deadlines for 120 days.

Concurrent with the filing of this pleading, MLHI has flled an Amended Complaint that
does not allege its tort claims and adds a claim for declaratory relief.

The data from the environmental investigation Will inform the parties’ decisions
regarding MLHI’s property and may potentially help facilitate an agreed resolution of this action.
Accordingly, the parties stipulate to stay all litigation activities, including discovery, for 120
days after entry of the order proposed with this pleading, and to seek court approval to extend all

litigation deadlines by 120 days. Those deadlines, as extended, Would be as follows:

0 Defendant’s flling of responsive pleading July 22, 2019
0 Deadline for FRCP 26(1) conference August 2, 2019
0 Initial Disclosures pursuant to FRCP 26(a)(1) August 9, 2019

¢ Combined Joint Status Report and
Discovery Plan as Required by
FRCP 26(f) and LCR 26(1) August 16, 2019

The parties jointly request the Court order the parties to stay all litigation activities for
120 days, extend the deadline for Defendant to file its responsive pleading for 120 days, and
issue a third amended order regarding initial disclosures, joint status report, and early settlement
that extends all litigation deadlines by 120 days.

IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
DATED this 26 day of March, 2019.

VERIS LAW GROUP PLLC

By: /s/David F. Stearns

Howard F. Jensen, WSBA No. 25144

David F. Stearns, WSBA No. 45257
howard@verislawgroup.com
david@verislawgroup.com

Attorneys for Maple LeafHousing Investments, LLC

STIPULATED MOTION FOR STAY OF Veris Law Group PLLC

2 1809 Seventh Avenue, Suite 1400
LITIGATION Seatt|e, Washington 98101

Ca$e N°~¢ 2318'CV'01710'RSL TEl_ 206.829.9590 FAx 206.829.9245

 

>._¢

\OOO\]O\U'I-ldwl\)

10
11

12
13
14
15
16
l7
18
19
20
21
22
23
24
25

 

Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 3 of 5

ROGERS JOSEPH O'DONNELL, PC

By: /s/Robert C. Goodman

Robert C. Goodman, WSBA No. 49144

E. Jacob Lubarsky, WSBA No. 52992

31 l California Street, 10th Floor

San Francisco, CA 94104

rgoodman@rjo.com

jlubarsky@rjo.com

Telephone: (415) 956-2828

Attorneysfor Texaco Downstream Properties Inc.

I attest that concurrence in the flling of this document has been obtained from E. Jacob

Lubarsky, counsel for Texaco Downstream Properties, Inc.

DATED this 26 day of March, 2019.

VERIS LAW GROUP PLLC

By: /s/David F. Stearns

Howard F. Jensen, WSBA No. 25144

David F. Steams, WSBA No. 45257
howard@Verislawgroup.com
david@verislawgroup.com

Attorneys for Maple LeafHousing Investments, LLC

STIPULATED M()TION F()R STAY OF Veris Law Group PLLC

l 3 1809 Seventh Avenue, Suite 1400
LIT GATION Seatt|e, Washington 98101

Case N°-: 2218'CV'01710'RSL TEL 206.829.9590 FA)< 206.829.9245

 

y_a

\DOQ\IO\UI-bw[\)

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 4 of 5

ORDER
The Court ORDERS as follows:

1. The parties shall stay all litigation activities, including discovery, for 120 days
after entry of this Order.
2. Defendant’s responsive pleading shall be filed no later than July 22, 2019.
3. The Court will issue a third amended order regarding initial disclosures, joint
status report, and early settlement that extends the current litigation deadlines as follows:
¢ Deadline for FRCP 26(f) conference August 2, 2019
0 Initial Disclosures pursuant to FRCP 26(a)(1) August 9, 2019

o Combined Joint Status Report and

Discovery Plan as Required by
FRCP 26(1) and LCR 26(f) August 16, 2019

PURSUANT TO STIPULATION, IT IS SO ORDERED.

parma/1141le MS(M;AA/

HoNoRABLE RoBERT s. LA'sllIlK
U.s. DISTRICT coURT JUDGE

4814-3534-5800, v. 7

STIPULATED MOTION FOR STAY OF Veris Law Group PLLC

4 1809 Seventh Avenue, Suite 1400
LITIGATION Seatt|e, Washington 98101

Case N°-: 2118'CV'01710'RSL TEL 206.829.9590 FAx 206.829.9245

 

